MORGAN, J.
This is a suit on a document which is in the following-words:
“ Baton Rouge, 13 Aout, 1870.
“ Je promie péyer á mon fils, Fergus Mahier, la somme de mille pias-tres, pour l’ouvrage qu’il la fait de sur mon habitation, a ma mort.
“(Signed) MARIE HENRIETTE HENRIE, WIDOW KEATS.”
The English of which is:
“ Baton Rouge, August 13,1870.
“ I promise to pay to my son, Fergus Mahier, the sum of one thousand dollars, for work he did on my plantation, at my death.”
The defense admits the signature, but avers that the same is without ■consideration, and that no action will lie for recovery thereon.
The document is a promissory note, due at the death of the maker. It contains, of itself, evidence of consideration, which is, in the main, sub■stantiated by the testimony of witnesses.
Judgment affirmed.